I would like to congratulate Mr. Muhammad-Bande on his election as President of the General Assembly at its seventy- fourth session. We are confident that, under his able leadership, this session will be productive.
Myanmar considers this year’s theme, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”, to be most timely. Those are among the most daunting challenges the world faces today. They can be overcome only through the coordinated efforts of the entire international community.
Eradicating poverty in all its forms is the greatest global challenge. In Myanmar we pursue a careful balance between economic and social development, on the one hand, and environmental protection and sustainability, on the other. The Government is resolute in its commitment to address poverty. To that end, we have developed a range of strategies that go beyond simply stimulating economic growth. Our efforts are bearing fruit — poverty in Myanmar has fallen from 48.2 per cent in 2005 to 24.8 per cent in 2017. Myanmar has also experienced rapid economic growth in recent years, becoming one of the region’s fastest-growing economies, with an annual growth rate of 6.5 per cent for the period 2018 to 2019.
The adverse effects of climate change pose significant obstacles to poverty reduction and threaten hard-won progress towards the achievement of the Sustainable Development Goals. Indeed, climate change could be considered the defining issue of our time. In that connection, I welcome the convening of the Climate Action Summit and wish to underscore the urgency of responding to climate change and the importance of implementing both the Paris Agreement on Climate Change and the Kyoto Protocol to the United Nations Framework Convention on Climate Change.
The United Nations is at the heart of multilateralism, on which we place our hopes and aspirations. In fact, cooperating with the United Nations is the cornerstone of our foreign policy. Our world is facing the challenges of transition and geopolitical shifts. The United Nations and other multilateral institutions need to recognize the disconnect between the expectations of peoples and nations and the responses of institutions and policies. Such a disconnect creates mistrust in international systems and institutions and causes the growth of unilateralism.
Countries are coming to the realization that, in the new geopolitical order, it is getting harder to find a common thread that ties their members together. The United Nations should take a stern look at how it is evolving. It must avoid the mistake of allowing unwieldy mandates or unilaterally extending its powers with no corresponding due diligence. Multilateral institutions should never be used as a tool to target Member States. They should uphold the sovereignty of nations, working in concert for a greater good, ensure the equality of actions and scrupulously avoid double standards and exceptionalism. Left unchecked, the United Nations, as a beacon of peace and security, may end up with huge deficits of trust. That cannot be allowed to happen, as there are critical issues that can be addressed only through multilateral efforts. No nation should be made to feel that its value in the United Nations is decided by the degree of material wealth and political influence it can muster.
Myanmar is undergoing a process of democratization and, in doing so, has embraced the culture of political dialogue to solve internal conflicts by peaceful means. We regard the rule of law as a fundamental principle of democratic governance. The Government and the legislature are seeking to make our laws more transparent to ensure that each and every person is equal before the law.
To attain progress in those and many other areas, we need a constitution that can truly protect and advance the democratic rights of the people. In that regard, the Pyidaungsu Hluttaw, our parliament, has taken a bold initiative towards the amendment of a number of provisions in the Constitution. Our democratic endeavours and associated reforms are continuous and vibrant.
The achievement of national reconciliation and peace is our Government’s topmost priority. We have convened three sessions of the Union Peace Conference and adopted a total of 51 basic principles to be included in the Union Peace Accord. A total of 10 ethnic armed organizations have already signed the nationwide ceasefire agreement. Despite the recent successes in broadening the agreement’s coverage, there is still a long way to go before all remaining non-signatories are on board. Notwithstanding challenges, negotiations continue. We are determined to resolve differences through dialogue, negotiation and peaceful means, thereby building mutual trust and understanding.
Let me now touch upon recent developments in Rakhine state. Our democratic transition is still young and, as yet, incomplete. We must overcome a range of challenges, from an imperfect Constitution to continued conflicts. The situation in Rakhine state — an issue that has deep and historical roots — counts among those challenges. We fully share the concern of the international community over the violence that affects communities in Rakhine. In fact, the Government’s efforts to bring about peace and stability predate the violent attacks by the Arakan Rohingya Salvation Army (ARSA) terrorist group in 2016 and 2017, which triggered the current humanitarian crisis.
Since assuming office in 2016, the elected civilian Government has placed the highest priority on addressing the situation in Rakhine state. To find a lasting solution, we established the Central Committee for the Implementation of Peace, Stability and Development in Rakhine State, chaired by our State Counsellor, and, subsequently, the Advisory Commission on Rakhine State, headed by Mr. Kofi Annan. Our aim was to find long-term, durable and practical solutions to the delicate and sensitive issues in Rakhine. Our priority now is to expedite repatriation and create a more conducive environment for verified returnees. To that end, we are cooperating with Bangladesh, the United Nations Development Programme, the Office of the United Nations High Commissioner for Refugees and the Association of Southeast Asian Nations, as well as friends and well-wishers.
Myanmar is aware of the many obstacles that need to be addressed, including destructive movements in the camps aimed at preventing repatriation and exploiting the plight of displaced persons. Smooth and successful repatriation requires genuine political will and committed efforts, as well as strict adherence to the signed agreements — and I stress “signed agreements”. The displaced persons now in Cox’s Bazar who had been residents in Rakhine have a different legal status. We are willing to repatriate them in accordance with the bilateral agreement signed between Myanmar and Bangladesh. The agreement calls for the issuance of identity cards to the returnees. Those who qualify for citizenship under our citizenship law will be issued with citizenship cards. The rest will be issued with national verification cards, which are similar to the green cards much sought after by immigrants in the United States.
Myanmar strongly holds the view that issues between neighbours can and must be resolved bilaterally in an amicable and friendly manner. The current issue of displaced persons in Cox’s Bazar can and must be resolved bilaterally, particularly as Myanmar and Bangladesh signed a bilateral agreement to address the issue in November 2017. Despite obstacles, including killings and threats by ARSA, some 300 people from camps in Cox’s Bazar have returned under their own arrangements and of their own volition. They have resumed their lives in conditions of safety and dignity.
There have been persistent calls to put pressure on Myanmar. There have been calls to set up a so-called safe zone inside Myanmar. Such a demand is neither warranted nor workable. We call on Bangladesh to faithfully implement the bilateral agreement, which is the only feasible way to resolve the issue of displaced persons. We also call on Bangladesh to allow the speedy repatriation of those who have long expressed their desire to return, including some 400 people of Hindu faith. Grandstanding, introducing new elements or putting forward new conditionalities will be a futile exercise. The people of Myanmar are pragmatic and resilient. We value friendship with all nations, but we do not respond well to coercion that is removed from fairness and consideration due to a sovereign independent member of the family of nations.
Accordingly, on 15 September, Myanmar’s Parliament, the Hluttaw, celebrated International Day of Democracy, during which politicians from various political parties made statements. I wish to highlight one of the statements made on Rakhine by a member of parliament from an ethnic minority. With regard to the external pressure exerted on Myanmar, he said:
“They are flouting our territorial integrity and national sovereignty. Only peoples of sovereign independent nations can enjoy the true essence of democracy.”
The Government of Myanmar sincerely sympathizes with all those who have been affected by the problems in Rakhine state. Myanmar is not opposed to accountability for any wrongdoing related to the large outflow of displaced persons to Bangladesh. We stand firmly for the principles that are the cornerstones of the international legal order.
On 30 July 2018, President Win Myint initiated a special investigation procedure, pursuant to which the Independent Commission of Enquiry is currently preparing a report with recommendations for further action. Like some other States Members of the United Nations, Myanmar has a military-justice system, which is provided for in our 2008 Constitution. A military investigation into Rakhine is currently being undertaken by the Office of the Judge Advocate General. A recent announcement suggests that there will soon be a court martial. The integrity of these independent investigations should not be compromised by international actors.
On 4 July, the Prosecutor of the International Criminal Court (ICC) requested that a Pre-Trial Chamber authorize an investigation into the Rakhine allegations. Independent scholars have already identified the request as problematic in that it excludes allegations of crimes committed by the Arakan Rohingya Salvation Army (ARSA), deliberately omits the undisputed fact that ARSA’s actions precipitated the current displacement, relies heavily on human rights reports that contain factual errors with regard to both international and Myanmar law, and mischaracterizes the criminal-justice system of Myanmar. This critique is all the more serious when we consider that Myanmar is not a party to the Rome Statute of the International Criminal Court. The Government’s position remains very clear: the Court does not have jurisdiction over crimes alleged to have been committed in our country. We are both able and willing to do investigate and prosecute the allegations ourselves.
The ICC Prosecutor is focusing on the outflow from Rakhine to Bangladesh, but she is silent on the broader picture of the various reasons, immediate as well as long-standing, that brought about the displacement, as well as the various actors who were involved. Her silence widens the divide between the Court and the people of Myanmar, who have been made to feel that their concerns are of lesser import than the perceptions of influential nations and organizations acquainted but superficially with the true situation on the ground.
Myanmar was a British colony for nearly 100 years. During that period, the colonial Power transferred hundreds of thousands of civilians from British India to then-Burma to propel the rapidly expanding rice production and export sectors. In 1927 alone, there were more than 480,000 such transfers into occupied colonial Burma. The Burmese were reduced to a minority in their own capital city, Rangoon, which is now Yangon. Immigrants from Bengal, mainly from the Chittagong region moved en masse into the western townships of Arakan. As is the case with other colonized territories across the world, our local population had no say whatsoever with regard to the seismic demographic transformation of their lands. Nevertheless, Myanmar now accepts it as part of the chequered legacy for which we assumed responsibility when we regained our independence in 1948. It was only in 1949, with the adoption of the Fourth Geneva Convention, that international law expressly prohibited the transfer of civilians into occupied territories. But there was no recognition of the troublesome consequences of such transfer operations.
If	the	international	community	passes fundamentally different judgments on occurrences of one and the same practice, albeit at different times, perceptions that double standards are being applied will grow. If left unaddressed, such perceptions will undermine respect for international criminal justice and fuel the danger of extreme polarization.
We have objected to the formation of the independent international fact-finding mission on Myanmar since its inception, because of our serious concern about the mission’s composition and mandate, as well as its capacity for fairness and impartiality. Chair Marzuki Darusman’s reports, without exception, have been biased and flawed, based not on facts but on narratives. Events have therefore proved that our concerns are justified. The latest reports are even worse. We cannot help but conclude that they were prompted more by hostility towards the democratically elected Government and the peace-loving people of Myanmar than by a genuine desire to resolve the challenges of Rakhine. We therefore also reject the establishment of the new Independent Investigative Mechanism for Myanmar, which was set up to bring Myanmar before such tribunals as the International Criminal Court, to which we strongly object. We are also disappointed by the report by former Guatemalan Foreign Affairs
Minister, Gert Rosenthal. The facts presented are inaccurate, distorted and lack professional objectivity.
We request the States Members of the United Nations to differentiate between the motives that are behind the actions of the General Assembly. Is there a genuine will to protect human rights or is the aim to hijack human rights issues for political purposes?
To address the delicate issue of Rakhine, we need truth, fairness and constructive support. Exertions of discriminatory scrutiny and political pressure with malicious intent will not contribute to our efforts to resolve the problems. In this regard, we, the Government and the people of Myanmar, truly appreciate the support offered by many friends and partners, as well as their constructive cooperation based on genuine goodwill. This support benefits not just the people of Myanmar, but people all over the world who value justice and fair play for all nations, both great and small.
The people of Myanmar have waited decades for the emergence of democracy in our country. Transformation from authoritarianism to a democratic system is a daunting challenge, but it is a challenge that our Government and our people have taken on with faith and determination. Our peace process, based on an inclusive framework for political dialogue with all ethnic armed groups, will continue. We will use the platform of the Union Peace Conference — the 21st Century Panglong to create the democratic federal union to which our people aspire. We will strive to build a society that respects human rights and fundamental freedoms — a society where all citizens can attain peace, prosperity and freedom from fear.
We invite the international community to join hands with us, in a constructive way, to ensure that democracy takes firm root in Myanmar.